Citation Nr: 9902318	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for a neurological 
disorder.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a circulatory 
disorder.

6.  Entitlement to service connection for a respiratory 
disability.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for an unspecified 
disability as a residual of exposure to asbestos.

9.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esquire


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has residuals of 
frostbite, a respiratory disorder, bilateral hearing loss, a 
skin disorder, a neurological disorder, arthritis, a 
circulatory disorder and an unspecified disability, as a 
residual of exposure to asbestos as a result of service.  In 
addition, the veteran also argues that he is unemployable, 
and a total disability evaluation is warranted.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the claims for service connection for residuals of frostbite, 
a neurological disorder, arthritis, bilateral hearing loss, a 
respiratory disorder, a skin disorder, a circulatory 
disorder, and an unspecified disability as a residual of 
exposure to asbestos are not well grounded.  Additionally, 
the claim for TDIU lacks legal merit and must be denied.


FINDINGS OF FACT

1.  The claims for service connection for residuals of 
frostbite, a neurological disorder, arthritis, bilateral 
hearing loss, a respiratory disorder, a skin disorder, a 
circulatory disorder and an unspecified disorder as secondary 
to exposure to asbestos are not plausible.

2.  Service connection is not currently in effect for any 
disabilities.


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of 
frostbite, a neurological disorder, arthritis, bilateral 
hearing loss, a respiratory disorder, a skin disorder, a 
circulatory disorder and an unspecified disorder secondary to 
exposure to asbestos are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of entitlement to TDIU lacks legal merit.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Introduction

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  The Board notes that if a disorder 
is a specified chronic disease, service connection may be 
granted if it is manifested to a degree of 10 percent within 
the presumptive period following separation from service; the 
presumptive period for arthritis and for other organic 
disease of the nervous system are one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Before the Board may address the merits of the veterans 
claims it must, however, first be established that the claims 
are well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107].  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995), see also Savage v. Gober, 10 Vet. App. 488, 493 
(1997); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).

The United States Court of Appeals of Veterans Claims (Court) 
has recently indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b)(1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage at 
497-498.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. At 498.

1.  Residuals of Frostbite and a Neurological Disorder

Service medical records are completely negative for any 
reference to exposure to cold, frostbite or a neurological 
disorder.  At a July 1946 examination for separation, all of 
the veterans systems were found to have been normal.  Post-
service private medical evidence, dating from September 1993 
to January 1998, reflects that the veteran has been diagnosed 
as having diffuse polyneuropathy and Guillain-Barre Syndrome, 
a neurological disorder.  In a January 1998 medical opinion 
submitted by William M. Sandy, M.D., it was reported that the 
veteran had served in the Bering Sea region during service 
from 1945 to 1947 and had sustained severe frostbite.  It was 
noted that the veteran had contracted French Polio or 
Guillain-Barre syndrome four years previously.  It was the 
opinion of Dr. Sandy that the veteran continued to have 
significant disability as a result of the peripheral 
neuropathy exacerbated by the nerve damage sustained from 
frostbite during his period in the service in the Asiatic 
Pacific area.  

In considering the veterans claim for service connection for 
residuals of frostbite and a neurological disorder, the Board 
is constrained to point out that it regards the above-cited 
opinion by Dr. Sandy (which is the lone item of evidence of 
record probative of present residuals of frostbite and a 
neurological disorder of service origin), wherein he relates 
the veterans current residuals of frostbite, to include 
peripheral neuropathy and Guillain-Barre syndrome, to alleged 
frostbite exposure during service in the Bering Sea is 
untenable for a number of reasons.  First, there is no 
indication that Dr. Sandy formed his opinion on any basis 
other than the veterans related history, and the United 
States Court of Veterans Appeals has indicated that an 
opinion rendered on such basis lacks materiality.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).  Further, there is no 
indication that Dr. Sandy, prior to rendering the above-cited 
opinion, ever reviewed the veterans service medical records, 
a consideration which further militates against the 
materiality of the opinion.  Despite the opinion from Dr. 
Sandy, the Board notes that there is no showing of inservice 
treatment for frostbite or for a neurological disorder, or 
treatment within one year of service discharge.  The medical 
evidence does not show such treatment, and the veteran has 
not submitted lay evidence which would support his contention 
of inservice treatment.  In addition, the August 1998 
statement from Dr. Sandy reflects that the veteran first 
developed French Polio or Guillain-Barre syndrome presumably 
four years previously, such date (i.e., August 1994) is more 
than one year after the veterans separation from service, 
precluding an award of service connection on a presumptive 
basis. See 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309 (1998).  Thus, the requirement of inservice occurrence 
or occurrence within the first post service year has not been 
met, and these claims are not plausible.  

2.  Arthritis, Bilateral Hearing Loss and a Circulatory 
Disorder

Service medical records are negative for any evidence of 
arthritis, bilateral hearing loss or a circulatory disorder.  
Post-service private medical evidence, dating from 1993 to 
1998, reveals that the veteran has been diagnosed as having 
degenerative joint disease, edema (swelling of the 
extremities which is indicative of a circulatory disorder) 
and hearing loss in accordance with 38 C.F.R. § 3.385 (1998).  
However, there is no evidence of in service occurrence and no 
evidence relating such disorders to service.  Further, as to 
the presently shown degenerative arthritis, inasmuch as it 
was not assessed until many years after the veterans 
separation from service, there is no basis to accord the 
veteran presumptive service connection therefor.  See 38 
U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).  Given the foregoing observations, then, 
the Board is constrained to conclude that a plausible claim 
for service connections for arthritis, bilateral hearing loss 
and a circulatory disorder (manifested by edema) is not 
presented.  Accordingly, these claims are not well grounded. 
38 U.S.C.A. § 5107(a).


3.  Respiratory disorder, skin disorder and an unspecified 
disability as a residual of exposure to asbestos

The veteran contends, in essence, that he presently has a 
respiratory disorder, a skin disorder and an unspecified 
disability as a residual of exposure to asbestos as a result 
of service.  In this regard, the Board notes that service 
medical records, to include a July 1946 examination for 
separation, and private medical records, dating from 
September 1993 to January 1998, are completely negative for 
any of the aforementioned disorders or for any exposure to 
asbestos.  Thus, there is no objective medical evidence of 
record demonstrating that the veteran was treated in service, 
or currently has a respiratory disorder, a skin disorder or 
was exposed to asbestos or has any residuals thereof.  As 
such, there is no pertinent evidence of any present current 
disabilities, see Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection is limited to cases wherein the service incident 
has resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim).  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (a service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability) and the claims for service connection for a 
respiratory disorder, a skin disorder and an unspecified 
disability as a residual of exposure to asbestos are not well 
grounded and must be denied.  

Conclusion

The Board acknowledges the veterans contention that he 
currently has such disorders and that they are related to 
service.  However, the veterans lay opinion suggesting the 
presence of such disorders in service, the presence of some 
currently, and an etiological relationship between the 
disorders and service is not sufficient to well ground his 
claims.  The veteran is not shown to possess the medical 
expertise necessary to render a diagnosis of a chronic 
disorder in service, a current disability, or to establish a 
nexus between a currently diagnosed disorder and service.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  The Board would 
also point out that the veterans reported history of 
frostbite during service, as noted above in the January 1998 
private treatment report submitted by William M. Sandy, M.D., 
does not constitute competent medical evidence absent further 
commentary from the veterans examiner.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Therefore, the veterans 
lay contentions, alone, do not provide a sufficient basis 
upon which to find his claims to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93.

A well grounded claim must be supported by evidence, not 
merely allegations. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of competent medical evidence to 
support the veterans claims for service connection for the 
aforementioned disabilities, the claims must be denied as not 
well grounded.  Since these claims are not well grounded, the 
VA has no further duty to assist the veteran in developing 
the record to support his claims.  See Epps v. Gober, 126 
F.3d at 1467-68 (there is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a well-
grounded claim).

The Board recognizes that the RO denied the claims for 
service connection for the aforementioned disorders as not 
well grounded in an October 1998 Statement of the Case; as 
such, the Board has denied these claims on the same basis as 
the RO.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veterans claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997). 

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment of the claimed disabilities in 
service or shortly thereafter, as well as currently, would be 
helpful in establishing well-grounded claims, as well as 
medical opinion linking any current findings with the 
veterans military service.  Robinette v. Brown, 8 Vet. App. 
69 (1995).


II.  TDIU

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities. If 
there is only one such disability, it shall be ratable at 60 
percent or more. If there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998).

Consideration of this matter is limited to the issue 
certified on appeal.  While the Board has noted the veterans 
complaints with regard to the disabilities noted above, only 
service-connected disabilities warrant consideration with 
regard to a total disability rating for compensation based on 
unemployability.  38 C.F.R. § 4.16 (1998). In this case, 
however, service connection is not in effect for any 
disabilities whatsoever. As indicated above, the Board has 
denied the veterans claims regarding service connection for 
the aforementioned disorders.  Therefore, there is no legal 
basis for the grant of TDIU.  As the law, rather than the 
evidence, is dispositive in this case, the claim is denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER


Entitlement service connection for residuals of frostbite, a 
neurological disorder, arthritis, bilateral hearing loss, a 
circulatory disorder, a respiratory disorder, a skin disorder 
and an unspecified disorder as a result of exposure to 
asbestos are denied.

Lacking legal merit, the claim for TDIU is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
